DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 6 are objected to because of the following informalities.  Examiner suggests the changes below:
“the rear” be changed to --a rear-- (claim 3, line 1);
“the front” be changed to --a front-- (claim 6, line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1 and the phrase “a blind…configured to open/close the panorama roof” (lines 3-4), it is unclear how the blind can perform the function of opening/closing the panorama roof. As best understood, the blind covers the roof, and thus performs the function of covering/uncovering 
In regards to claim 4 and the phrase “an inflator disposed under the blind” (line 2), it is unclear how the inflator can be disposed under the blind when the inflator is offset from the blind (figures 1, 2).  As best understood, the inflator is disposed lower than at least a portion of the blind, but is not disposed under the blind.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mumura et al. (US 6,189,960).  Mumura et al. discloses an airbag device for a panorama roof (first embodiment; figures 1-7C; other embodiments may also apply), comprising:
a panorama roof (roof #10 including sunroof opening portion #12 and sunroof panel #14);
a blind (sunshade #16) disposed under the panorama roof (figures 1-4), and configured to open/close the panorama roof (column 4, lines 35-39);

wherein the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) comprises:
an inflator (#28) disposed under (lower than) the blind (#16; figure 3);
a guide (hose #32) connected to the inflator (#28) and configured to guide gas (column 5, lines 10-16);
a cushion (#30) connected to the guide (#32), covered by the head liner (#18), and configured to be deployed by gas guided through the guide so as to cover the panorama roof (figures 3-7C);
wherein the cushion (#30) comprises:
a cushion deployment part (inflatable portion #40; figure 5) disposed over an end (#34) of the head liner (#18) and folded before deployed (figures 2, 3);
a cushion ring part (engaging portions #30A) disposed on either side of the cushion deployment part (#40; figure 5);
a cushion guide part (guide wires #22) disposed through (via holes #38) the cushion ring part (#30A), and configured to guide the cushion ring part (figures 5-7C);
wherein, when the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) is deployed, the head liner (#18) is deformed so as to be bent (figure 3; column 5, lines 10-16, 44-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960) in view of Pfalzgraf (US 2002/0167202).  Mumura et al. does not disclose the blind comprises a roll, screen, or shoe.  Pfalzgraf teaches a blind (front and rear shades #15, 21) for a roof, the blind comprises a roll (winding shaft #18, 24) disposed under the panorama roof, a screen (length #16, 22 of shade) wound around the roll, and unwound from the roll so as to cover the panorama roof, and a blind shoe (draw bar #20, 26) formed at an end of the screen (figures 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the blind details including a roll, screen, and shoe, as taught by Pfalzgraf, to improve the airbag device of Mumura et al., for the predictable result of providing an inexpensive and easily manually operated blind, with location in the front or rear of the roof a design preference depending upon optimal location with respect to other roof components.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960) in view of Roote et al. (US 6,241,278).  Mumura et al. discloses wherein the inflator (#28) comprises a gas generation part connected to the guide (#32) and configured to supply gas to the guide (figures 2, 3), but does not disclose the inflator comprises a gas fixation part.  Roote et al. teaches an airbag device (including cushion #4, inflator #8, tube #10) for a roof (#6), wherein the roof airbag comprises an inflator (#8), a guide (#10) connected to the inflator and configured to guide gas, and a cushion (#4) connected to the guide, covered by a head liner (#22), and configured to be deployed by gas guided through the guide, wherein the inflator comprises a gas generation part (#8) connected to the guide and configured to supply gas to the guide, and a gas fixation part (bracket #26) fixing the gas generation part to the roof, and wherein the inflator is disposed at the front of the roof (figures 1-3).  It .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960).  Mumura et al. discloses wherein the cushion ring part (#30A) is integral with the cushion deployment part (#40; figure 5), rather than being sewn to the cushion deployment part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cushion ring part a separate component that is sewn to the cushion deployment part, as claimed, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and for the predictable result of using materials of different strength and flexibility for the two components, thus optimizing each component’s performance during airbag deployment.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US 6,189,960) in view of Muller (US 5,988,735).  Mumura et al. discloses wherein, when the roof airbag (including air bag #30, hose #32, inflator #28, sensor #35) is deployed, the head liner (#18) is deformed so as to be bent (figure 3; column 5, lines 10-16, 44-54), rather than the head liner is cut.  Muller teaches an airbag device (#8) for a roof comprising a roof airbag (#15), wherein when the roof airbag is deployed, a head liner (#11) is cut (at break point #14; figures 2, 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the head liner is cut functionality, as taught by Muller, to improve the airbag device of Mumura et al., for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbag devices for vehicle roofs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner